TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00609-CV



                               Christopher Lynn Walsh, Appellant

                                                 v.

                                Martha Stripling Walsh, Appellee




            FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
       NO. 01-609-FC2, HONORABLE ROBERT F. B. (ASKIP@) MORSE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties filed a joint motion to dismiss this appeal because they have reached a

mediated settlement agreement and no longer wish to proceed in this matter.

               The appeal is dismissed on joint motion of the parties. See Tex. R. App. P. 42.1(a)(2).




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Joint Motion

Filed: March 20, 2003